            Case 2:18-cv-03063-DB Document 59 Filed 03/29/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY FERRANTINO,                               No. 2:18-cv-3063 DB PS
12                        Plaintiff,
13              v.                                      ORDER
14    SACRAMENTO COUNTY OFFICE OF
      EDUCATION,
15

16                        Defendant.
17

18            Plaintiff Anthony Ferrantino is proceeding in this action pro se. The parties have

19   consented to Magistrate Judge jurisdiction over this action pursuant to 28 U.S.C. § 636(c). (ECF

20   No. 41.)

21            On June 29, 2020, the court issued a Status (Pretrial Scheduling) Order setting February

22   19, 2021, as the deadline for the completion of discovery. (ECF No. 43.) On December 23,

23   2020, defendant filed a motion to compel plaintiff’s deposition and a motion to compel

24   production of documents. (ECF Nos. 47 & 48.) After plaintiff failed to file a timely response,

25   the court continued the hearing of motions to February 26, 2021, and issued plaintiff an order to

26   show cause as to why this action should not be dismissed due to lack of prosecution. (ECF No.

27   52.)

28   ////
                                                        1
         Case 2:18-cv-03063-DB Document 59 Filed 03/29/21 Page 2 of 3


 1           On February 2, 2021, plaintiff filed a one-page statement requesting an undefined

 2   “extension of time due to illness” until such time as plaintiff is “well” and will “try my case[.]”

 3   (ECF No. 53 at 1.) Defendant filed an opposition to plaintiff’s request. (ECF No. 54.) On

 4   February 19, 2021, the court issued an order ordering plaintiff to file a supplemental statement on

 5   or before March 5, 2021, providing further details about plaintiff’s impairment and the length of

 6   the stay plaintiff was seeking. (ECF No. 55.) That order also continued the hearing of

 7   defendant’s motions to compel to April 2, 2021.

 8           On March 12, 2021, plaintiff filed an untimely supplemental statement stating that a “stay

 9   will not be necessary,” as plaintiff was now “continuing discovery upon release from hospital.”

10   (ECF No. 56 at 3.) In light of plaintiff’s representation plaintiff’s motion for an extension of time

11   will be denied and defendant’s motions to compel will be granted.

12           Plaintiff’s March 12, 2021 filing also requested an extension of the “discovery period.”

13   (Id. at 16.) And on March 24, 2021, plaintiff filed a declaration stating that “we are now out of

14   the discovery period” and that discovery “ended on February 19, 2021.” (ECF No. 58 at 1.) In

15   light of the delay caused by plaintiff’s asserted need for an extension of time, the court finds good

16   cause to amend the scheduling order issued in this action, as explained below.

17           Defendant’s motions to compel also seek an order sanctioning the plaintiff for plaintiff’s

18   failure to appear at a scheduled deposition and failure to participate in the discovery process. In

19   light of the circumstances currently before the court, including plaintiff’s pro se status, possible

20   health issues, and the current public health crisis, the court declines defendant’s request for
21   sanctions. See O’Connell v. Fernandez-Pol, 542 Fed. Appx. 546, 547-48 (9th Cir. 2013) (“By the

22   very nature of its language, sanctions imposed under Rule 37 must be left to the sound discretion

23   of the trial judge.”).

24           Plaintiff is cautioned, however, that Federal Rules of Civil Procedure authorizes the court

25   to impose upon a party a “range of sanctions” for discovery violations including requiring the

26   payment of the opposing party’s attorney’s fees and/or dismissal of the action. Ortiz-Lopez v.
27   Sociedad Espanola de Auxilio Mutuo Y Beneficiencia de Puerto Rico, 248 F.3d 29, 34 (1st Cir.

28   2001). Going forward the court anticipates that plaintiff will engage in the discovery process in
                                                        2
         Case 2:18-cv-03063-DB Document 59 Filed 03/29/21 Page 3 of 3


 1   good faith and in compliance with the Federal Rules of Civil Procedure, the Local Rules, and the

 2   undersigned’s Standard Information.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. Defendant’s December 23, 2020 motions to compel (ECF Nos. 47 & 48) are granted;

 5           2. Within thirty days of the date of this order plaintiff shall be deposed by defendant and

 6   shall produce responses to defendant’s Request for Production of Documents, Set One;

 7           3. Defendant’s requests for sanctions are denied;

 8           4. Plaintiff’s February 5, 2021 motion for an extension of time (ECF No. 53) is denied;

 9           5. The April 2, 2021 hearing of defendant’s motions to compel is vacated;

10           6. Discovery in this action shall be completed by May 28, 2021.

11           7. All pretrial motions, except motions to compel discovery, shall be completed by July

12   16, 2021;

13           8. The June 18, 2021 Final pretrial conference is continued to August 27, 2021, at 1:30

14   p.m. in courtroom no. 27 before the undersigned; and

15           9. The jury trial set for August 16, 2021, is continued to October 12, 2021, at 9:00 a.m.

16   in courtroom no. 27 before the

17   undersigned. Dated: March 29, 2021
18

19

20
21

22

23   DLB:6
     DB/orders/orders.consent/ferrantino3063.mtc.eot.ord
24

25

26
27

28
                                                           3
